                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF WASHINGTON

                                      SEATTLE DIVISION

J & J SPORTS PRODUCTIONS, INC.,                    )   Case No. 2:18-cv-00518-MJP
                                                   )
               Plaintiff,                          )   STIPULATED ORDER RE: ORDER
                                                   )   OF DEFAULT AND DEFAULT
       vs.                                         )   JUDGMENT
                                                   )
BREWBAKERS, INC., d/b/a/ BrewBakers                )
Brewery, a/k/a/ Brew Bakers; a Washington          )
corporation; ELEANOR R. BRUBAKER; and              )
ROBERT G. BRUBAKER,                                )
                                                   )
                       Defendants.                 )


       THIS MATTER came before the Court on Defendants’ motions to vacate the order of

default and the judgment entered by default. The motions were filed pursuant to Fed. R. Civ. P.

55(c) and 60(b). As evidenced by their respective counsel’s signatures below, Plaintiff stipulates

to entry of this order granting those motions on the condition that Defendants accept service

under Fed. R. Civ. P. 4(c) of the summons and complaint served on them effective as of the date

of entry of this order and that they waive any defense as to service of process.

       Now, therefore, it appearing to the Court that an Order of Default Re: All Defendants was

entered August 28, 2018 (“Order of Default”), and a judgment against defendants Eleanor R.
Brubaker and Brewbakers, Inc. was entered October 24, 2018 (“Default Judgment”), and that the

parties have stipulated to vacate the Order of Default and Default Judgment, and the Court thus

finding good cause to do so, it is hereby

       ORDERED that:

       1.       The Order of Default is vacated;

       2.       The Default Judgment is vacated; and

       3.       Defendants are deemed to be personally served with the required summons and

complaint and they shall have 21 days from entry of this order to plead or otherwise defend

against Plaintiff’s complaint.

       DATED this _13th_ day of November, 2018.



                                                    A
                                                    The Honorable Marsha J. Pechman
                                                    United States Senior District Court Judge


IT IS SO STIPULATED:

  AHLERS CRESSMAN & SLEIGHT                        WYSE KADISH LLP


   /s/ Brent Hill                                   /s/ Bruce H. Orr
  Brent Hill, WSBA No. 35427                       By: Bruce H. Orr, WSBA No. 19147
  Brett.hill@acslawyers.com                        bho@wysekadish.com
  Of Attorneys for Defendants                      Of Attorneys for Plaintiff

Presented by:

Bruce H Orr, WSBA No. 19147
Email: bho@wysekadish.com
Wyse Kadish LLP
900 SW 5th Ave, Ste 2000
Portland, OR 97204
Phone: 503 228-8448
Fax: 503 273-9135
